NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALFREDO SEMPER,
Pl0:in,tiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2012-5003
Appeal from the United States C0urt of Federa1
C1ain1s in case n0. 10-CV-616, Judge Marian B1ank H0rn.
ON MOTION
ORDER
The United States moves for a 30-day extension of
time, until Apri1 11, 2012, to file its brief A1fred0 Semper
opposes
Up0n consideration there0f,
IT IS ORDERED THAT2

SEMPER V. US 2
The motion is granted N0 further extensions should
be anticipated
FOR THE COUR'l‘
MAR 0 5  /s/ Jan H0rba1y
Date J an H0rba1y
C1erk
cc: AndreW C. Simpson, Esq.
DaWn E. Goodman, Esq. LP{§§'E'@S'-1509
321 mm us 2012
annum
cum
1
irb
...§ d
11
§§m
fu
,;;|;
U